 In the Matter of UNITED AIRCRAFT CORPORATION (VOUGHT-SIKORSKY,DIVISION)andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA-CIOCase No: R-3519.-Decided February 20,.1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mrs. Elinore M. Herrick,for the Board.Mr. C'. J. McCarthy,of Stratford, Conn., for the Company.Mr. S. L. Newman,of Stratford, Conn., for the I. A. M.Mr. Leon Houser,of Stratford, Conn., andLeider,Witt d Cam.-mer,of New York City, andMr. Charles H. Kerrigan,of New YorkCity, for the United.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn January 7, 1942, International Union, United Automobile,Aircraft and Agricultural ImplementWorkers of America-CIO,herein called the United, filed with the Regional Director for theSecond Region (New York, New York), a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of United Aircraft Corporation (Vought-SikorskyDivision), Stratford, Connecticut, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 15, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On Jan-uary 8, 1942, the Company, the United, and the International Asso-39 N. L. R. B., No. 12.54 rUNITED AIRCRAFT CORPORATION55ciation of Machinists, Lodge No. 763, A. F. of L., herein called theI.A.M., and t11e Regional Director entered into a "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION."Pursuant to the stipulation an election by secret ballot was con-ducted on January 28, 1942, under the direction and supervision ofthe Regional Director, among all production and maintenance em-ployees; timekeepers; shop, tool, crib, and stockroom clerks; and dis-patchers; excluding executives, general foremen, assistant general'foremen, foremen and employees who spend a major portion of theirtime in supervision and leadmen who have 12 or more employees undertheir supervision, and plant-protection employees, trainees andstudents, inspectors, pay-roll 'and engineering-department employeesand main office and production office clerical employees, to determinewhether or not they desire to be represented by the United or theI.A. M. for the purposes of collective bargaining.On January 29,1942, the Regional Director issued and duly served upon the partieshis Election Report on the ballot.No objections to the conduct ofthe ballot or the Election Report has been filed by any of the parties.As to the balloting and its result, the Regional Director reported asfollows :'Total on eligibility list------------------------------------ 4, 264Total ballots cast-----------------------------------------3,966Total ballotschallenged----------------------------------19Total blank ballots---------------------------------------8,Total void ballots-----------------------------------------7Total valid votes counted---------------------------------3,932Votes cast for International Union, United Automobile, Air-craft and AgriculturalImplementWorkers of America-CIO ---------------------------------------------------2,241Votes cast for International Association of Machinists, LodgeNo. 763, A. F. of L--------------------------------------290Votes cast for neither union-------------------------------1,401Upon the basis of the stipulation, the Election Report, and the-entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of United Aircraft Corporation (Vought-Sikorsky Division), Stratford, Connecticut, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All production and maintenance employees; timekeepers; shop,tool, crib, and stockroom clerks; and dispatchers; excluding execu- 56DECISIONSOF NATIONALLABOR RELATIONS BOARDtives, general foremen, assistant general foremen, foremen and em-ployees who spend a major portion of their time in supervision,leadmen who have 12 or more employees under their supervision, andplant production employees, trainees and students, inspectors, pay-roll and engineering-department employees, and main office and pro-duction office clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the mean of Section 9(b) of the National Labor Relations Act.3.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers,of America-CIO, has been designated andselected by a majority of all the employees in the above unit as theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all employees in said unit, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America-CIO,has been designated and selected by a majority of all production andmaintenance employees; timekeepers; shop, tool, crib, and stockroomclerks; and dispatchers; excluding executives, general foremen, assist-ant general foremen, foremen and employees who spend a major por--'-tion of their time in supervision, and leadmen who have 12 or moreemployees under their supervision, and plant-protection employees,trainees and students, inspectors, pay-roll and engineering-depart-ment employees and main office and production - office clerical em-ployees, as their representative for the purposes of collective bargain-ing, and that pursuant to the provisions of Section 9 (a) of the Act,International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America-CIO, is the exclusive representativeof all such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment and other condi-tions of employment.